DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Claim Status
Claims 2-13 and 15-23 (Original)
Claims 1, 14 and 24 (Currently Amended)

Response to Arguments
Applicant's argument and amendment, filed on 02/02/2021, have been fully considered, but are moot because the amendment has necessitated the new ground(s) of rejection presented in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beaston (U.S. 2016/0141894), in view of Vo (U.S. 2014/0312828), further in view of Dickerhoof (U.S. 2011/0075315) and further in view of Lida (U.S. 2016/0207403).

Regarding claim 1, Beaston teaches a modular power converter system (e.g., AC/DC, DC/DC [0218]; 302, Fig. 4 [0080] [0081]; DC/DC 530, Fig. 5) comprising:
a plurality of active power link modules (APLMs) (412a+412b, Fig. 4) coupled to each other ([0081], lines 2-6, 11-14),
a plurality of switching devices (622a-d, coupled between capacitors 624a-b and battery cells, via mux 620a-b and cells connectors 602a-b, Fig. 6B; [0095] [0096]) comprising 
a first switching device (622a of 622a-d, Fig. 6B) and a second switching device (622b of 622a-d, Fig. 6B); and

            said at least one first-type ESD (624a of capacitors 624a-b, Fig. 6B) configured to induce a first direct current (DC) voltage (DC voltage from/to battery cells during balancing [0095] [0096]);
a plurality of relays ([0006], relays in operation during charge/discharge of battery cells including cells balancing [0096] so that both battery cells and capacitors as the first-type and second-type ESD are coupled to during balancing) (or e.g., low voltage relays 822, HV relays 828, coupled to battery pack, such as 302, Fig. 4, via battery +/- terminals, Fig. 8A; [0110]; 302 includes 420 + 412a or 412b, Fig. 4 [0080] [0081]) coupled to said at least one first-type ESD (624a of capacitors 624a-b, Fig. 6B [0096]); and
a charge controller (414, Fig. 4 or 5; [0082] [0095] [0096]) coupled to at least one APLM (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14) of said plurality of APLMs and 
coupled to at least one of an electrical power source (AC 416, DC 418 Fig. 4; [0082]) and a discharge circuit ([0004] [0006] cells balancer for charge/discharge; [0094]-[0098], cells discharge through resistor, capacitor, etc.), said charge controller (414, Fig. 4 or 5; [0082]) configured to
alternately charge and discharge ([0006]; battery cells charge/discharge; [0004] [0006] cells balancer for charge/discharge; [0094]-[0098], cells discharge through 
in response to a plurality of switching states (switching states of switches 622a-d, Fig. 6B; [0094]-[0098]) including switching states of said plurality of switching devices (switches 622a-d, Fig. 6B; Beaston) and switching states ([0109] [0127]) of said plurality of relays ([0006]).
Beaston does not explicitly teach (each APLM comprising) a plurality of switches; switching devices coupled to each other in series and the energy storage device coupled in parallel with a series connection of said first switching device and said second switching device. 
Vo teaches a modular power converter system (AC/DC, DC/DC, DC/AC, [0002]; abstract); a plurality of active power link modules (APLMs) (or 10, 20, 11, 12, 13, 14, 21, 22, 23, 24, etc., Fig. 20) coupled to each other;
each (APLMs) (17, Fig. 1 [0083]; or 10, 20, 11, 12, 13, 14, etc., Fig. 20) comprising a plurality of switches (11, 12, 13, 14, etc., Fig. 20); a first switching device (11, Fig. 20) and a second switching device (12, Fig. 20) coupled to each other in electrical series; 
at least one first-type energy storage device (10, 20, Fig. 20; comprising of any number modules of battery cell, i.e., Li; capacitor; etc. [0033], lines 1-4, last 4 lines; 
a plurality of relays (15, 16 Fig. 1; [0083], lines 11-13; 201s, Fig. 20; [0120], lines 14-21) coupled to said at least one first-type ESD (10, 20, Fig. 20; comprising of any number modules of battery cell, i.e., Li; capacitor; etc. [0033], lines 1-4, last 4 lines; [0140] [0141], energy storage devices can be interchanged with any type and are not the same type, and number of devices in combination are varied based on applications; [0040]; modules of Li cells connected in series, Fig. 2, and each module of Li cells in parallel to capacitor module, Fig. 6; two ESD types: battery Li and Capacitor; energy storage modules connected in series/parallel [0044] [0047] [0070]; Fig. 10-11; [0131], lines 1-3, energy storage devices connected in series to one another). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switching devices coupled to each other in series and the energy storage device coupled in parallel with a series connection of said first switching device and said second switching device of Vo’s into Beaston’s, in order to provide a dynamically reconfigurable energy storage device (abstract; Vo).
 switching device and a second relay coupled to a second terminal of said at least one first-type ESD proximate said second switching device.
Dickerhoof teaches a plurality of relays (30, 32, Fig. 1) coupled to said at least one first-type ESD (capacitor of 28 between 24 and 26, Fig. 1) and comprising a first relay (30, Fig. 1) coupled to a first terminal (24, Fig. 1) of said at least one first-type ESD proximate said first switching device (switch(es) of 28 coupled to capacitor at 24, Fig. 1) and a second relay (32, Fig. 1) coupled to a second terminal (26, Fig. 1) of said at least one first-type ESD proximate said second switching device (switch(es) of 28 coupled to capacitor at 26, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a plurality of relays coupled to said at least one first-type ESD and comprising) a first relay coupled to a first terminal of said at least one first-type ESD proximate said first switching device and a second relay coupled to a second terminal of said at least one first-type ESD proximate said second switching device of Dickerhoof’s into Beaston’s, in view of Vo’s, in order to control input/output power into/from capacitor for safety.
The combination of Beaston, Vo and Dickerhoof does not explicitly teach (a charge controller coupled to at least one APLM of said plurality of APLMs and) via said first relay and said second relay, said charge controller further (coupled to at least one of an electrical power source).
charge controller (50, Fig. 1; [0045]) coupled to at least one APLM (10, Fig. 1) of said plurality of APLMs (10, 42, Fig. 1) and via said first relay (Rch1, Fig. 1; [0046]) and said second relay (Rch2, Fig. 1; [0046]), said charge controller further coupled to (via 51, 52, Fig. 1) at least one of an electrical power source (53, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a charge controller coupled to at least one APLM via said first relay and said second relay, said charge controller further coupled to at least one of an electrical power source of Lida’s into Beaston’s, in view of Vo’s and further in view of Dickerhoof’s, in order to connect/disconnect battery charging current from the charger.
Regarding claim 3, Beaston teaches the modular power converter system in accordance with Claim 1, in view of Vo, further in view of Dickerhoof and further in view of Lida, further comprising at least one electrical load device (load 1202, Fig. 12 or 13; Beaston) (or 905, Fig. 9; Vo) coupled in electrical parallel with said plurality of APLMs (battery modules 1102, Fig. 12 or 13; Beaston) (or energy modules coupled between 907 and 908, Fig. 9; Vo).
Regarding claim 4, Beaston teaches the modular power converter system in accordance with Claim 1, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein said charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; Beaston) comprises a bi-directional DC-to-alternating current (AC) power converter (e.g., 1502, Fig. 15; [0147]; [0314] [0315], bidirectional converter, 
Regarding claim 5, Beaston teaches the modular power converter system in accordance with Claim 1, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein said charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; Beaston) is further configured to at least one of:
maintain said at least one first-type ESD (10, 20, …, Fig. 20; comprising of any number modules of battery cells, i.e., Li; capacitors; etc. [0033], lines 1-4, last 4 lines; [0140] [0141], energy storage devices can be interchanged with any type and are not the same type, and number of devices in combination are varied based on applications; [0040]; modules of Li cells connected in series, Fig. 2, and each module of Li cells in parallel to capacitor module, Fig. 6; [0131], lines 1-3, energy storage devices connected in series to one another; Vo) at a voltage substantially equal to the first DC voltage ([0004], line 3; Vo);
charge said at least one first-type ESD (10, 20, …, Fig. 20; comprising of any number modules of battery cells, i.e., Li; capacitor; etc. [0033], lines 1-4, last 4 lines; [0140] [0141], energy storage devices can be interchanged with any type and are not the same type, and number of devices in combination are varied based on applications; [0040]; modules of Li cells connected in series, Fig. 2, and each module of Li cells in 
discharge said at least one first-type ESD to a predetermined voltage ([0004], lines 2-3; Vo) less than the first DC voltage ([0004], line 3; Vo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charge/discharge limitations of Vo’s into Beaston’s, in order to prevent overcharge and over-discharge.
Regarding claim 6, Beaston teaches the modular power converter system in accordance with Claim 1, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein at least one APLM of said plurality of APLMs (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14) further comprises:
at least one sensor (voltage sense 3042, current sense 3028, ground fault detection 3032, Fig. 30; temperature sensor 2955, Fig. 29; voltage, temperature measurement circuit 528, 524, 522, Fig. 5; Beaston) coupled to at least one of said at least one first-type ESD and said plurality of switching devices (switches 606a-d, Fig. 6a; switches 622a-d, Fig. 6B; [0094]-[0096]; Beaston) (or n+1, n+2, n+3 and n+4,  Fig. 20; Vo), said at least one sensor (voltage sense 3042, current sense 3028, ground fault detection 3032, Fig. 30; temperature sensor 2955, Fig. 29; voltage, temperature measurement circuit 528, 524, 522, Fig. 5; Beaston) configured to detect at least one of:

a charge status including a charged status ([0126], lines 5-8, 16-17; [0179] and Fig. 23, charge and discharge count; Beaston) (or [0004], charged/discharged/undercharged/overcharged status, balancing status; claim 4, monitoring information of state of charge and balancing of energy storage devices; Vo) and a discharged status ([0126], lines 5-8, 16-17; Beaston) of said at least one first-type ESD (modules of battery cells coupled to 602a, 602b, each cell in parallel to corresponding switching devices 606-604a-h, including switches and resistors; and capacitors 624a-b charged/discharge by/from modules of battery cells for cells equalization; Fig. 6B); and
at least one indicator ([0104] [0200]) (e.g., 1902, 1904, 1906, 1908, 1910, 1912, Fig. 19A, [0157]-[0163]) coupled to said at least one sensor (voltage sense 3042, current sense 3028, ground fault detection 3032, Fig. 30; temperature sensor 2955, Fig. 29; voltage, temperature measurement circuit 528, 524, 522, Fig. 5; Beaston), said at least one indicator configured to facilitate distinguishing between at least one respective APLM of said plurality of APLMs (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14; Beaston) having at least one of the functional status ([0104] [0200]; 1902, Fig. 19A, 
Regarding claim 7, Beaston teaches the modular power converter system in accordance with Claim 1, in view of Vo, further in view of Dickerhoof and further in view of Lida, further comprising at least one second-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells for cells equalization, Fig. 6B; capacitor 624a–b coupled in parallel to modules of battery cells coupled to 602a-b that includes two ESD types: battery and capacitor; each capacitor voltage is different from the battery module voltage; that includes the first and second DC voltage; Beaston) (or 10, 20, Fig. 20; comprising of any number modules of battery cells, i.e., Li; capacitor; etc. [0033], lines 1-4, last 4 lines; [0140] [0141], energy storage devices can be interchanged with any type and are not the same type, and number of devices in combination are varied based on applications; [0040]; modules of Li cells connected in series, Fig. 2, and each module of Li cells in parallel to capacitor module, Fig. 6; two ESD types: battery Li and Capacitor; energy storage modules connected in series/parallel [0044] [0047] [0070]; Fig. 10-11; [0131], lines 1-3, energy storage devices connected in series to one another; Vo) coupled in electrical parallel with said plurality of APLMs (capacitors 624a-b charged/discharge by/from modules of battery cells for 
Regarding claim 8, Beaston teaches the modular power converter system in accordance with Claim 7, in view of Vo, further in view of Dickerhoof and further in view of Lida, further comprising at least one electrical load device (load 1202, Fig. 12 or 13; Beaston) (or 905, Fig. 9; Vo) coupled in electrical parallel with said plurality of APLMs 
Regarding claim 9, Beaston teaches the modular power converter system in accordance with Claim 7, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein said charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; Beaston) is further coupled to said at least one second-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells for cells equalization, Fig. 6B; capacitor 624a–b coupled in parallel to modules of battery cells coupled to 602a-b that includes two ESD types: battery and capacitor; each capacitor voltage is different from the battery module voltage; that includes the first and second DC voltage; Beaston) (or 10, 20, Fig. 20; comprising of any number modules of battery cells, i.e., Li; capacitor; etc. [0033], lines 1-4, last 4 lines; [0140] [0141], energy storage devices can be interchanged with any type and are not the same type, and number of devices in combination are varied based on applications; [0040]; modules of Li cells connected in series, Fig. 2, and each module of Li cells in parallel to capacitor module, Fig. 6; two ESD types: battery Li and Capacitor; energy storage modules connected in series/parallel [0044] [0047] [0070]; Fig. 10-11; [0131], lines 1-3, energy storage devices connected in series to one another; Vo), said charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; Beaston) further configured to at least one of:
maintain said at least one second-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells for cells equalization, Fig. 6B; capacitor 624a–b coupled in parallel to modules of battery cells coupled to 602a-b that 
charge said at least one second-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells for cells equalization, Fig. 6B; capacitor 624a–b coupled in parallel to modules of battery cells coupled to 602a-b that includes two ESD types: battery and capacitor; each capacitor voltage is different from the battery module voltage; that includes the first and second DC voltage; Beaston) (or 10, 20, Fig. 20; comprising of any number modules of battery cells, i.e., Li; capacitor; etc. [0033], lines 1-4, last 4 lines; [0140] [0141], energy storage devices can be interchanged with any 
discharge said at least one second-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells for cells equalization, Fig. 6B; capacitor 624a–b coupled in parallel to modules of battery cells coupled to 602a-b that includes two ESD types: battery and capacitor; each capacitor voltage is different from the battery module voltage; that includes the first and second DC voltage; Beaston) (or 10, 20, Fig. 20; comprising of any number modules of battery cells, i.e., Li; capacitor; etc. [0033], lines 1-4, last 4 lines; [0140] [0141], energy storage devices can be interchanged with any type and are not the same type, and number of devices in combination are varied based on applications; [0040]; modules of Li cells connected in series, Fig. 2, and each module of Li cells in parallel to capacitor module, Fig. 6; two 
Regarding claim 10, Beaston teaches the modular power converter system in accordance with Claim 1, in view of Vo, further in view of Dickerhoof and further in view of Lida, further comprising 
a bypass switch (13, 14, or n+3 and n+4, Fig. 20; [0085] [0088]; Vo) coupled in electrical parallel with at least one switching device (11, 12, Fig. 20; Vo) of said plurality of switching devices (n+1, n+2, n+3 and n+4,  Fig. 20; Vo), said bypass switch configured to alternately electrically couple and electrically isolate ([0065], line 4; claim 1, lines 13-14, 16-19; Vo) said at least one APLM of said plurality of APLMs (10, 20, Fig. 20; comprising of any number modules of battery cell, i.e., Li; capacitor; etc. [0033], lines 1-4, last 4 lines; [0140] [0141], energy storage devices can be interchanged with any type and are not the same type, and number of devices in combination are varied based on applications; [0040]; modules of Li cells connected in series, Fig. 2, and each module of Li cells in parallel to capacitor module, Fig. 6; two ESD types: battery Li and Capacitor; energy storage modules connected in series/parallel [0044] [0047] [0070]; Fig. 10-11; [0131], lines 1-3, energy storage devices connected in series to one another; 
Regarding claim 11, Beaston teaches the modular power converter system in accordance with Claim 10, in view of Vo, further in view of Dickerhoof and further in view of Lida, further comprising a switching controller (414, Fig. 5 [0093]-[0097]; Beaston) (or [0082], controllers and switching structure; [0122], microcontroller and controllable energy module power switches; Vo) coupled to said bypass switch (13 and 14,  n+3 and n+4, Fig. 20; Vo), coupled to said plurality of switching devices (n+1 and n+2, Fig. 20; Vo), and coupled to said plurality of relays ([0006]; for battery cells charge/discharge) (or e.g., low voltage relays 822, HV relays 828, coupled to battery pack, such as 302, Fig. 4, via battery +/- terminals, Fig. 8A; [0110]; 302 includes 420 + 412a or 412b, Fig. 4 [0080] [0081]; Beaston) (or 15, 16 Fig. 1; [0083], lines 11-13; 201s, Fig. 20; [0120], lines 14-21; Vo), said switching controller (414, Fig. 5 [0093]-[0097]; Beaston) (or [0082], controllers and switching structure; [0122], microcontroller and controllable energy module power switches; Vo) configured to transmit at least one switch control signal to alternately open and close at least one of said bypass switch (13 and 14,  n+3 and n+4, Fig. 20; Vo) and said plurality of switching devices (n+1 and n+2, Fig. 20; Vo), said switching controller (414, Fig. 5 [0093]-[0097]; Beaston) (or [0082], 
Regarding claim 12, Beaston teaches the modular power converter system in accordance with Claim 10, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein said switching controller (414, Fig. 5 [0093]-[0097]; Beaston) (or [0082], controllers and switching structure; [0122], microcontroller and controllable energy module power switches; Vo) is further coupled to said charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; Beaston), said switching controller (414, Fig. 5 [0093]-[0097]; Beaston) (or [0082], controllers and switching structure; [0122], microcontroller and controllable energy module power switches; Vo) further configured to transmit at least one charge control signal to said charge controller ([0086], lines 11-13, communication signals between battery pack controller 414 and battery pack balancer 420 for charge/discharge; switches of 420 balancer selectively opened/closed [0094]-[0098] for cells balancing, alternately charging/discharging; Beaston) to facilitate alternately charging and discharging ([0006]; battery cells charge/discharge; [0004] [0006] cells balancer for charge/discharge; [0094]-[0098], cells discharge through resistor, capacitor, etc.; [0100], lines 15-17; [0179] and Fig. 23, charge and discharge 
Regarding claim 13, Beaston teaches the modular power converter system in accordance with Claim 12, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein at least one APLM of said plurality of APLMs further comprises at least one sensor (voltage sense 3042, current sense 3028, ground fault detection 3032, Fig. 30; temperature sensor 2955, Fig. 29; voltage, temperature measurement circuit 528, 524, 522, Fig. 5; Beaston) coupled to at least one of said at least one first-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells for cells equalization, Fig. 6B; capacitor 624a–b coupled in parallel to modules of battery cells coupled to 602a-b that includes two ESD types: battery and capacitor; each capacitor 
an operational status (battery pack status indicator of normal operation, error state, balancing state, alarm state, replacement required, no power, [0200] [0104]; switching devices state [0093]-[0098]; Beaston) including a functional status ([0093]-[0098]) and a nonfunctional status ([0093]-[0098]; Beaston) of at least one switching device of said plurality of switching devices (switches 622a-d, Fig. 6b; Beaston); and
a charge status including a charged status ([0126], lines 5-8, 16-17; [0179] and Fig. 23, charge and discharge count; Beaston) (or [0004], charged/discharged/ undercharged/overcharged status, balancing status; claim 4, monitoring information of state of charge and balancing of energy storage devices; Vo) and a discharged status ([0126], lines 5-8, 16-17; Beaston) of said at least one first-type ESD (modules of battery cells coupled to 602a, 602b, each cell in parallel to corresponding switching 
distinguishing between at least one respective APLM of said plurality of APLMs (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14; Beaston)  having at least one of the functional status ([0104] [0200]; 1902, Fig. 19A, [0157]-[0163) and the charged status ([0126], lines 5-8, 16-17; Beaston) (or [0004], charged/discharged/undercharged/ overcharged status, balancing status; claim 4, monitoring information of state of charge and balancing of energy storage devices; Vo) and at least one respective APLM of said plurality of APLMs having at least one of the non-functional status ([0104] [0200]) and the discharged status (1904, Fig. 19A, lines 5-8, 16-17; Beaston) (or [0178], module failure and replacement; Vo); and

Regarding claim 14, Beaston teaches a method of operating a modular power converter system (e.g., AC/DC, DC/DC [0218]; 302, Fig. 4 [0080] [0081]; DC/DC 530, Fig. 5) including a plurality of active power link modules (APLMs) (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14) coupled to each other ([0081], lines 2-5, coupled in 
a plurality of relays ([0006]; for battery cells charge/discharge) (or e.g., low voltage relays 822, HV relays 828, coupled to battery pack, such as 302, Fig. 4, via battery +/- terminals, Fig. 8A; [0110]; 302 includes 420 + 412a or 412b, Fig. 4 [0080] [0081]), 
a plurality of switching devices (switches 622a-d coupled between capacitors 624a-b and battery cells, via mux 620a-b and cells connectors 602a-b, Fig. 6B), and at least one first-type energy storage device (ESD) (capacitors 624a-b charged/discharge by/from modules of battery cells coupled to 602a-b for cells equalization, Fig. 6B; and battery modules of cells coupled to 602a, 602b, each cell in parallel to corresponding switching devices 606a-h and 604a-h, including switches and resistors, Fig. 6A; capacitor 624a–b coupled in parallel to modules of battery cells that includes two ESD types: battery and capacitor; each capacitor voltage is different from the battery module voltage; that includes the first and second DC voltage) coupled with the plurality of switching devices (switches 606a-d, Fig. 6a; switches 622a-d, Fig. 6B), the at least one first-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells for cells equalization, Fig. 6B; capacitor 624a–b coupled in parallel to modules of battery cells coupled to 602a-b that includes two ESD types: battery and capacitor; each capacitor voltage is different from the battery module voltage; that includes the first and second DC voltage) configured to induce a first direct current (DC) voltage (DC voltage [0201]), said method comprising:

establishing, with a switching controller (414, Fig. 5 [0093]-[0097]) coupled to the plurality of switching devices (switches 622a-d, Fig. 6B coupled between battery cells, via mux 620a-b and cells connectors 602a-b, and capacitors 624a-b, Fig. 6B) and coupled to the plurality of relays ([0006]; for battery cells charge/discharge; low voltage relays 822, HV relays 828, coupled to battery packs, Fig. 8A; [0110]), a plurality of switching states (switching states of 606a-d, Fig. 6a; switches 622a-d; [0094]-[0098]) including switching states of the plurality of switching devices (switches 622a-d, Fig. 6B) and switching states ([0109] [0127]) of the plurality of relays ([0006]; for modules of battery cells charge/discharge; low voltage relays 822, HV relays 828, coupled to power supply 828, Fig. 8A; [0110]) in response to the operational status ([0094] [0104] [0200]);
discharging, with a charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; abstract, lines 8-10) coupled to a discharge circuit ([0004] [0006] cells balancer for charge/discharge; [0094]-[0098], cells discharge through resistor, capacitor, etc.) and the plurality of relays ([0006]; for battery cells charge/discharge; low voltage relays 
replacing ([0200], lines 22-24) the at least one respective APLM having the non-functional status ([0200] [0104]) with at least one replacement APLM having the functional status ([0200] [0104]); discharging to a voltage ([0094] discharge through resistor etc.) less than the first DC voltage by a predetermined amount ([0094] discharge through resistor etc.)
Beaston does not explicitly teach (each APLM comprising) a plurality of switches; switching devices coupled to each other in series and the energy storage device coupled in parallel with a series connection of the plurality of switching devices.
Vo teaches a modular power converter system (AC/DC, DC/DC, DC/AC, [0002]; abstract); a plurality of active power link modules (APLMs) (or 10, 20, Fig. 20); each APLM (17, Fig. 1 [0083]; or 10, 20, 11, 12, 13, 14, etc., Fig. 20)  comprising a plurality of switches (11, 12, 13, 14, etc., Fig. 20); a first switching device (11, Fig. 20) and a  of the plurality of switching devices  of Vo’s into Beaston’s, in order to provide a dynamically reconfigurable energy storage device (abstract; Vo).
Beaston does not explicitly teach (the plurality of relays) includes a first relay coupled to a first terminal of the at least one first-type ESD proximate a first switching device of the plurality of switching devices and a second relay coupled to a second terminal of the at least one first-type ESD proximate a second switching device of the plurality of switching devices.
Dickerhoof teaches the plurality of relays (30, 32, Fig. 1) includes a first relay (30, Fig. 1) coupled to a first terminal (24, Fig. 1) of the at least one first-type ESD (capacitor of 28 between 24 and 26, Fig. 1) proximate a first switching device (switch(es) of 28 coupled to capacitor at 24, Fig. 1) of the plurality of switching devices and a second relay (32, Fig. 1) coupled to a second terminal (26, Fig. 1) of the at least one first-type ESD (capacitor of 28 between 24 and 26, Fig. 1) proximate a second switching device (switch(es) of 28 coupled to capacitor at 26, Fig. 1) of the plurality of switching devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the plurality of relays includes a first relay coupled to a first terminal of the at least one first-type ESD proximate a first switching device of the plurality of switching devices and a second relay coupled to a second terminal of the at least one first-type ESD proximate a second switching device of the plurality of switching devices of  Dickerhoof’s into Beaston’s, in view of Vo’s, in order to control input/output power into/from capacitor for safety.
via the first relay and the second relay.
Lida teaches a power converter system (circuit in dotted line, Fig. 1) comprising: the charge controller (50, Fig. 1; [0045]) coupled to at least one respective APLM (10, Fig. 1) via the first relay (Rch1, Fig. 1; [0046]) and the second relay (Rch2, Fig. 1; [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the charge controller coupled to at least one respective APLM via the first relay and the second relay of Lida’s into Beaston’s, in view of Vo’s and further in view of Dickerhoof’s, in order to connect/disconnect battery charging current from the charger.
Regarding claim 15, Beaston teaches the method in accordance with Claim 14, in view of Vo, further in view of Dickerhoof and further in view of Lida, further comprising charging, with the charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; abstract, lines 8-10; Beaston) coupled to at least one APLM of said plurality of APLMs (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14; Beaston)  further coupled to an electrical power source (AC 416, DC 418 Fig. 4; [0082]; Beaston), the at least one first-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells coupled to 602a-b for cells equalization, Fig. 6B; and modules of battery cells coupled to 602a, 602b, each cell in parallel to corresponding switching devices 606a-h and 604a-h, including switches and resistors, Fig. 6A; capacitor 624a–b coupled in parallel to modules of battery cells that includes two ESD types: battery and capacitor; each 
Regarding claim 16, Beaston teaches the method in accordance with Claim 14, in view of Vo, further in view of Dickerhoof and further in view of Lida, further comprising maintaining, with the charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; abstract, lines 8-10; Beaston) further coupled to an electrical power source (AC 416, DC 418 Fig. 4; [0082]; Beaston), at least one respective APLM of the plurality of APLMs (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14; Beaston)  having the functional status ([0104] [0200]; Beaston) at a voltage substantially equal to ([0004], line 3; Vo) the first DC voltage (DC voltage [0201]; Beaston). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charge/discharge limitations of Vo’s into Beaston’s, in view of Dickerhoof’s, in order to prevent overcharge.
Regarding claim 17, Beaston teaches the method in accordance with Claim 14, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein the modular power converter system further includes at least one second-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells for cells 
determining a charge status ([0126], lines 5-8, 16-17; [0179] and Fig. 23, charge and discharge count; Beaston) (or [0004], charged/discharged/undercharged/ overcharged status, balancing status; claim 4, monitoring information of state of charge and balancing of energy storage devices; Vo) of the at least one second-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells for cells equalization, Fig. 6B; capacitor 624a–b coupled in parallel to modules of battery cells coupled to 602a-b that includes two ESD types: battery and capacitor; each capacitor 
maintaining, with at least one of the switching controller (414, Fig. 5 [0093]-[0097]; Beaston) (or [0082], controllers and switching structure; [0122], microcontroller and controllable energy module power switches; Vo) and the charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; Beaston), the at least one second-type ESD having the charged status ([0126], lines 5-8, 16-17; [0179] and Fig. 23, charge and discharge count; Beaston) (or [0004], charged/discharged/undercharged/overcharged status, balancing status; claim 4, monitoring information of state of charge and balancing of energy storage devices; Vo) at a voltage substantially equal to ([0004], line 
charging, with the charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; Beaston) further coupled to an electrical power source (AC 416, DC 418 Fig. 4; [0082]; Beaston), the at least one second-type ESD having the undercharged status ([0096], lines 9-11; Beaston) (or [0004], charged/discharged/undercharged/overcharged status, balancing status; claim 4, monitoring information of state of charge and balancing of energy storage devices; Vo) to a voltage substantially equal to ([0004], line 3; Vo) the second DC voltage (each capacitor voltage is different from the battery module voltage; that includes the first and second DC voltage; Fig. 6B; Beaston); and
discharging, with the charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; Beaston) coupled to the discharge circuit ([0004] [0006] cells balancer for charge/discharge; [0094] [0096], cells discharge through resistor, capacitor, etc.), the at least one second-type ESD having the overcharged status ([0096], lines 5-6; [0094]; Beaston) (or [0004], charged/discharged/undercharged/overcharged status, balancing status; claim 4, monitoring information of state of charge and balancing of energy storage devices; Vo) to a voltage ([0096], lines 15-18; [0094]; Beaston) less than the second DC voltage by a predetermined amount ([0096], lines 15-18; [0094]; Beaston).
Regarding claim 18, Beaston teaches the method in accordance with Claim 14, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein the plurality of switching devices (n+1, n+2, n+3 and n+4, Fig. 20; Vo) includes a first switching 
establishing, with the switching controller (414, Fig. 5 [0093]-[0097]; Beaston) (or [0082], controllers and switching structure; [0122], microcontroller and controllable energy module power switches; [0085]-[0090]; Vo), a first APLM switching state ([0086] or [0088], line 1) configured to enable a flow of electrical current ([0086] or [0088], line 1) through the plurality of APLMs (10, 20, Fig. 20; Vo) in a first direction ([0086] or [0088] , line 1); and
establishing, with the switching controller (414, Fig. 5 [0093]-[0097]; Beaston) (or [0082], controllers and switching structure; [0122], microcontroller and controllable energy module power switches; [0085]-[0090]; Vo), a second APLM switching state ([0087] or [0088], line 2) configured to enable the flow of electrical current through the plurality of APLMs (10, 20, Fig. 20; Vo) in a second direction ([0087] or [0088], line 2) opposite the first direction ([0086] or [0088] , line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 19, Beaston teaches the method in accordance with Claim 14, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein replacing ([0200], lines 22-24; module replacing implies removing the non-functional module and inserting the functional module; Beaston) (or [0178], module failure and replacement; Vo) the at least one respective APLM having the non-functional status ([0200] [0104]; Beaston) (or [0178], module failure and replacement; Vo) with at least one replacement APLM (an energy storage device, Fig. 26C; [0205]; [0200], lines 22-24, module replacement; 412a, 412b, Fig. 4) having the functional status ([0200] [0104]; Beaston) comprises:
removing the at least one respective APLM (an energy storage device, Fig. 26C; [0205]; [0200], lines 22-24, module replacement; 412a, 412b, Fig. 4) (or [0178], module failure and replacement; Vo) having the non-functional status ([0200] [0104]; Beaston) (or [0178], module failure and replacement; Vo) from the modular power converter system; and
inserting the at least one replacement APLM (an energy storage device, Fig. 26C; [0205]; [0200], lines 22-24, module replacement; 412a, 412b, Fig. 4) (or [0178], module failure and replacement; Vo) having the functional status ([0200] [0104]; Beaston) at the location (an energy storage device, Fig. 26C; [0205]; [0200], lines 22-24, module replacement; 412a, 412b, Fig. 4) in the modular power converter system from which the at least one respective APLM having the non-functional status was 
Regarding claim 20, Beaston teaches the method in accordance with Claim 14, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein the modular power converter system further includes a bypass switch (13, 14, or n+3 and n+4, Fig. 20; [0085] [0088]; Vo) coupled to at least one switching device (11, 12, Fig. 20; Vo) of the plurality of switching devices (n-1, n+2, n+3 and n+4, Fig. 20; [0085] [0088]; Vo), said method further comprising maintaining, with the switching controller (414, Fig. 5 [0093]-[0097]; Beaston) (or [0082], controllers and switching structure; [0122], microcontroller and controllable energy module power switches; [0085]-[0090]; Vo), the bypass switch in an open position ([0088]) and maintaining the plurality of relays ([0006]; for battery cells charge/discharge; low voltage relays 822, HV relays 828, coupled to battery packs, Fig. 8A; [0110]; Beaston) (or 15, 16 Fig. 1; [0083], lines 11-13; 201s, Fig. 20; [0120], lines 14-21; Vo) in a de-energized condition ([0110]; Beaston) in each respective APLM of the at least one respective APLM (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14; Beaston) (or 10, 20, Fig. 20; Vo) having the functional status ([0104] [0200]; Beaston). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switching configuration of Vo’s into Beaston’s, in view of Dickerhoof’s, in order to provide a dynamically reconfigurable energy storage device (abstract; Vo).
Regarding claim 21, Beaston teaches the method in accordance with Claim 20, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein discharging 
Regarding claim 22, Beaston teaches the method in accordance with Claim 20, in view of Vo, further in view of Dickerhoof and further in view of Lida, wherein establishing the plurality of switching states ([0094]-[0098]; Beaston) (or [0128], last line; [0131], lines 1-3; bypass state; Vo) comprises establishing, with the switching controller (414, Fig. 5 [0093]-[0097]; Beaston) (or [0082], controllers and switching structure; [0122], microcontroller and controllable energy module power switches; [0085]-[0090]; Vo):
a first switching state ([0094]-[0098]; Beaston) (or [0128], last line; [0131], lines 1-3; bypass state; Vo) configured to maintain the bypass switch ([0085] [0088]; Vo)  in an open position ([0085] [0088]; Beaston) and maintain the plurality of relays ([0006]; for battery cells charge/discharge; low voltage relays 822, HV relays 828, coupled to battery packs, Fig. 8A; [0110]; Beaston) (or 15, 16 Fig. 1; [0083], lines 11-13; 201s, Fig. 
a second switching state ([0094]-[0098]; Beaston) (or [0128], last line; [0131], lines 1-3; bypass state; Vo) configured to maintain the bypass switch ([0085] [0088]; Vo) in a closed position ([0085] [0088]; Beaston) in each respective APLM (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14; Beaston) (or 10, 20, Fig. 20; Vo) of the at least one respective APLM having the non-functional status ([0200] [0104]; Beaston) (or [0178], module failure and replacement; Vo).
Regarding claim 23, Beaston teaches the method in accordance with Claim 20, in view of Vo, further in view of Dickerhoof and further in view of Lida, further comprising:
determining a charge status ([0126], lines 5-8, 16-17; [0179] and Fig. 23, charge and discharge count; Beaston) (or [0004], charged/discharged/undercharged/ overcharged status, balancing status; claim 4, monitoring information of state of charge and balancing of energy storage devices; Vo) of the at least one first-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells for cells equalization, Fig. 6B; capacitor 624a–b coupled in parallel to modules of battery cells coupled to 602a-b that includes two ESD types: battery and capacitor; each capacitor voltage is different from the battery module voltage; that includes the first and second DC voltage; Beaston) (or 10, 20, Fig. 20; comprising of any number modules of battery cells, i.e., Li; capacitor; etc. [0033], lines 1-4, last 4 lines; [0140] [0141], energy storage 
maintaining, with at least one of the switching controller (414, Fig. 5 [0093]-[0097]; Beaston) (or [0082], controllers and switching structure; [0122], microcontroller and controllable energy module power switches; Vo) and the charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; Beaston), the at least one first-type ESD having the charged status ([0126], lines 5-8, 16-17; [0179] and Fig. 23, charge and discharge count; Beaston) (or [0004], charged/discharged/undercharged/overcharged status, balancing status; claim 4, monitoring information of state of charge and balancing of energy storage devices; Vo) at a voltage substantially equal to ([0004], line 3; Vo) the first DC voltage (each capacitor voltage is different from the battery module voltage; that includes the first and second DC voltage; Fig. 6B; Beaston);

discharging, with the charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; Beaston) coupled to the discharge circuit ([0004] [0006] cells balancer for charge/discharge; [0094] [0096], cells discharge through resistor, capacitor, etc.; Beaston), the at least one first-type ESD having the overcharged status ([0004], charged/discharged/undercharged/overcharged status, balancing status; claim 4, monitoring information of state of charge and balancing of energy storage devices; Vo) ([0096], lines5-6; [0094]; Beaston) to a voltage ([0096], lines 15-18; [0094]; Beaston) less than the first DC voltage by a predetermined amount ([0096], lines 15-18; [0094]; Beaston), 
wherein discharging ([0094] discharge through resistor etc.) the at least one first-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells coupled to 602a-b for cells equalization, Fig. 6B; and modules of battery cells coupled to 602a, 602b, each cell in parallel to corresponding switching devices 606a-h and 604a-h, including switches and resistors, Fig. 6A; capacitor 624a–b coupled in parallel to 
a third switching state ([0094]-[0098]; Beaston) (or [0128], last line; [0131], lines 1-3; bypass state; Vo) configured to maintain the bypass switch ([0085] [0088]; Vo)   in a closed position ([0085] [0088]; Vo)  and maintain the plurality of relays ([0006]; for battery cells charge/discharge; low voltage relays 822, HV relays 828, coupled to battery packs, Fig. 8A; [0110]; Beaston) (or 15, 16 Fig. 1; [0083], lines 11-13; 201s, Fig. 20; [0120], lines 14-21; Vo) in an energized condition ([0110]; Beaston) in each respective APLM (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14; Beaston) (or 10, 20, Fig. 20; Vo) of the at least one APLM having at least one of the non-functional status ([0200] [0104]; Beaston) (or [0178], module failure and replacement; Vo), the charged 
Regarding claim 24, Beaston teaches a method of assembling a modular power converter system (e.g., AC/DC, DC/DC [0218]; 302, Fig. 4 [0080] [0081]; DC/DC 530, Fig. 5), said method comprising:
coupling a plurality of active power link modules (APLMs) (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14) to each other ([0081], lines 2-5, coupled in series/parallel; battery pack with modules coupled in series, [0205]; battery pack 2600 with modules coupled in series, Fig. 26C), 
a plurality of switching devices (switches 622a-d coupled between capacitors 624a-b and battery cells, via mux 620a-b and cells connectors 602a-b, Fig. 6B), a plurality of relays ([0006]; for battery cells charge/discharge) (or e.g., low voltage relays 822, HV relays 828, coupled to battery pack, such as 302, Fig. 4, via battery +/- terminals, Fig. 8A; [0110]; 302 includes 420 + 412a or 412b, Fig. 4 [0080] [0081]), and at least one first-type energy storage device (ESD) (capacitors 624a-b charged/discharge by/from modules of battery cells coupled to 602a-b for cells equalization, Fig. 6B; and battery modules of cells coupled to 602a, 602b, each cell in parallel to corresponding switching devices 606a-h and 604a-h, including switches and resistors, Fig. 6A; capacitor 624a–b coupled in parallel to modules of battery cells that 
coupling a charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; abstract, lines 8-10) to the plurality of relays ([0006]; for battery cells charge/discharge; low voltage relays 822, HV relays 828, coupled to battery packs, Fig. 8A; [0110]) and to at least one of an electrical power source (AC 416, DC 418 Fig. 4; [0082]) and a discharge circuit ([0094] [0096], cells discharge through resistor, capacitor, etc.);
coupling at least one second-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells coupled to 602a-b for cells equalization, Fig. 6B; and battery modules of cells coupled to 602a, 602b, each cell in parallel to corresponding switching devices 606a-h and 604a-h, including switches and resistors, Fig. 6A; capacitor 624a–b coupled in parallel to modules of battery cells that includes two ESD types: battery and capacitor; each capacitor voltage is different from the battery module voltage; that includes the first and second DC voltage) in electrical parallel with the plurality of APLMs (412a or 412b, Fig. 4; [0081], lines 2-6, 11-14); and
configuring the charge controller (414, Fig. 4 or 5; [0082]; or 702a-c, Fig. 7; [0100]; abstract, lines 8-10) to alternately charge and discharge ([0006]; battery cells charge/discharge; [0004] [0006] cells balancer for charge/discharge; [0094]-[0098], cells discharge through resistor, capacitor, etc.; [0100], lines 15-17; [0179] and Fig. 23, charge and discharge count) the at least one first-type ESD (capacitors 624a-b charged/discharge by/from modules of battery cells coupled to 602a-b for cells 
Beaston does not explicitly teach (each APLM comprising) a plurality of switches; switching devices coupled to each other in series and the energy storage device coupled in parallel with a series connection of the plurality of switching devices.
Vo teaches a modular power converter system (AC/DC, DC/DC, DC/AC, [0002]; abstract; Vo); a plurality of active power link modules (APLMs) (or 10, 20, Fig. 20); each APLM (17, Fig. 1 [0083]; or 10, 20, 11, 12, 13, 14, etc., Fig. 20) comprising a plurality of switches (11, 12, 13, 14, etc., Fig. 20); a first switching device (11, Fig. 20) and a second switching device (12, Fig. 20) coupled to each other in electrical series; at least one first-type energy storage device (10, 20, Fig. 20; comprising of any number  of the plurality of switching devices (11 and 12, Fig. 20) of plurality of switching devices (n+1, n+2, n+3 and n+4,  Fig. 20); a plurality of relays (15, 16 Fig. 1; [0083], lines 11-13; 201s, Fig. 20; [0120], lines 14-21) coupled to said at least one first-type ESD (10, 20, Fig. 20; comprising of any number modules of battery cell, i.e., Li; capacitor; etc. [0033], lines 1-4, last 4 lines; [0140] [0141], energy storage devices can be interchanged with any type and are not the same type, and number of devices in combination are varied based on applications; [0040]; modules of Li cells connected in series, Fig. 2, and each module of Li cells in parallel to capacitor module, Fig. 6; two ESD types: battery Li and Capacitor; energy storage modules connected in series/parallel [0044] [0047] [0070]; Fig. 10-11; [0131], lines 1-3, energy storage devices connected in series to one another); discharge ([0004] [0005]) said at least one first-type ESD to a predetermined voltage ([0004], lines 2-3) less than the first DC voltage ([0004], line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switching devices coupled to each other in series and the energy storage device coupled in parallel with a series connection of the plurality of switching devices of Vo’s into Beaston’s, in order to provide a dynamically reconfigurable energy storage device (abstract; Vo).

Dickerhoof teaches wherein the plurality of relays (30, 32, Fig. 1) includes a first relay (30, Fig. 1) coupled to a first terminal (24, Fig. 1) of the at least one first-type ESD (capacitor of 28 between 24 and 26, Fig. 1) proximate a first switching device (switch(es) of 28 coupled to capacitor at 24, Fig. 1) of the plurality of switching devices and a second relay (32, Fig. 1) coupled to a second terminal (26, Fig. 1) of the at least one first-type ESD (capacitor of 28 between 24 and 26, Fig. 1) proximate a second switching device (switch(es) of 28 coupled to capacitor at 26, Fig. 1) of the plurality of switching devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the plurality of relays includes a first relay coupled to a first terminal of the at least one first-type ESD proximate a first switching device of the plurality of switching devices and a second relay coupled to a second terminal of the at least one first-type ESD proximate a second switching device of the plurality of switching devices of  Dickerhoof’s into Beaston’s, in view of Vo’s, in order to control input/output power into/from capacitor for safety.
The combination of Beaston, Vo and Dickerhoof does not explicitly teach (coupling a charge controller to) the first relay and the second relay (of the plurality of relays and to at least one of an electrical power source).
charge controller (50, Fig. 1; [0045]) coupled to at least one respective APLM (10, Fig. 1) via the first relay (Rch1, Fig. 1; [0046]) and the second relay (Rch2, Fig. 1; [0046]) of the plurality of relays (Rch1, Rch2, SMR-B, SMR-G, Fig. 1) and  to at least one of an electrical power source (53, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate coupling a charge controller to the first relay and the second relay of Lida’s into Beaston’s, in view of Vo’s and further in view of Dickerhoof’s, in order to connect/disconnect battery charging current from the charger.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beaston (U.S. 2016/0141894), Vo (U.S. 2014/0312828), Dickerhoof (U.S. 2011/0075315) and Lida (U.S. 2016/0207403), as applied above in claim 1, and further in view of Hayward (U.S. 6317345).
Regarding claim 2, Beaston teaches the modular power converter system in accordance with Claim 1, in view of Vo, further in view of Dickerhoof and further in view of Lida, further comprising wherein said at least one APLM comprises a replaceable module (an energy storage device, Fig. 26C; [0205]; [0200], lines 22-24, module replacement; 412a, 412b, Fig. 4) (or [0178], module failure and replacement; Vo) detachably electrically coupled to a plurality of connectors (406, 408a-b, Fig. 4; [0080]) ([0038]; Vo). 
The combination does not explicitly teach at least one module slot. Hayward teaches at least one module slot (80s, Fig. 7), wherein said at least one APLM (54s, 
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2014/0226377, U.S. 2015/0357931, U.S. 2014/0375280, U.S. 2016/0105109, U.S. 2015/0333660, U.S. 2014/0167515 and U.S. 9793850.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  







/DUNG V BUI/
Examiner, Art Unit 2859